By the Court,
Sweeney, J.:
Ben Hazelton commenced an action in unlawful detainer in the Justice Court of Goldfield Township, Esmeralda County, Nevada, against appellants, Mrs. Annie Fitchett, et al. The appellants in this case, who were the defendants, filed an answer setting up title, possession, and the right of possession in the defendants. The plaintiff moved for judgment upon *328the pleadings, which the court granted. Later on a writ of certiorari was sued out in the district court in and for Esmeralda County to review the action of the justice of the peace. Said writ was granted in May, 1908, and later on a motion was made to vacate and discharge the writ, which motion was submitted to the judge of the district court, and, after argument by counsel for the respective parties, sustained, and from which final judgment discharging the writ appellants appeal to this court, assigning as error the judgment and order of the lower court dismissing said writ of certiorari.
The appellants had the right of appeal from the judgment rendered against them in the justice court to the district court. The law is well established that a writ of ceHiorari will not lie where the right of appeal exists. (Chapman v. Justice Court, 29 Nev. 154, and authorities therein cited.)
The judgment and order of the lower court are affirmed.